Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 7/22/2021
Claims  1-20 have been submitted for examination
Claims 1, 5-7. 11-13, and 17-20 have been rejected
Claims 2-4, 8-10 and 14-16 are objected to
Double Patenting
1.	The Examiner maintains the ODP rejection of claims 1, 7 and 13 as per the OC mailed on 3/23/2021.
Response to Arguments
2.	Applicant’s arguments, filed on 7/22/2021, with respect to the rejections of claims 1, 7 and 13 under35 USC 103 have been fully considered and are not persuasive. The amended limitation is in definite and is rejected under 35 USC 112(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	The limitation ;
“wherein at least one of Sx or a component used to generate Sx has a bit set according to at least one of at least the component used to generate Sx being related to Sx by a generator matrix or at least a bit type of a bit of U at a predetermined bit location in U being a predetermined bit type.” The “at least one of Sx” is indefinite there is no plurality of “Sx”s , there is only one “scrambling sequence Sx” . Second “the component used to generate Sx” has not been clearly described in the specification.. Third the “predetermined bit type” also, has not been described in the specification to enable search and examination.
4.	Claims 7 and 13 are rejected under 35 USC 112(b) for the same reasons as per claim 1.
5.	The Examiner is not able to update the search and examination of the claims as amended. The rejection as per the OC mailed on 3/23/2021 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 5-7, 11-13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Pan and further in view Sankar.
7.		In regard to claim 1, Sankar / Pan teach:
A polar code transmission method, comprising: 
(Figure 2 in Sankar)
performing, by a transmit end, polar code encoding on at least one of to-be-encoded bit sequences U to generate an encoded sequence, wherein a length of U is N; and 
(Figure 2, ref. (205) and section [0037] in Sankar)
scrambling 
(Figure 3, ref. (306) & (308) and section [0107] in Pan)
and interleaving, by the transmit end, the encoded sequence by using a scrambling sequence Sx and an interleaving matrix Px.
(Figure 2, ref. (210) and section [0038] in Sankar)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Sankar  with Pan that comprises scrambling 

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to polarize a reliability of each of the component channels.

8.	In regard to claim 5, Sankar / Pan teach:
The method according to claim 1, wherein the scrambling and interleaving, by the transmit end, the encoded sequence comprises performing at least one of: 
first scrambling and then interleaving, by the transmit end, the encoded sequence; or 
first interleaving and then scrambling, by the transmit end, the encoded sequence.
NOTES: Pan teaches scrambling polar encoded sequence and Sankar teaches interleaving polar encoded sequence. Either way Sankar / Pan are obvious modification of the cited limitations.
9.	In regard to claim 6, Sankar teaches:
The method according to claim 1, wherein the interleaving matrix comprises a cyclic shift matrix.
(Sections [0038]-[0039] in Sankar)
10.	In regard to claim 19, Sankar teaches:
The method according to claim 6, wherein interleaving matrix has an offset of N/4.
(Sections [0038]-[0039] in Sankar)
11.	Claims 11, 12 and 20 are rejected for the same reasons as per claims 5, 6 and 19.
12.	Claim 17, 18 is rejected for the same reasons as per claims 5 and  6.
Allowable Subject Matter
s 2-4 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 8-10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claims 14-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.